STATEMENT OF CHANGES IN NET ASSET VALUE UNITS DOLLARS PER UNIT Beginning Net Asset Value 11/30/2008 693,939.23 $ 83,206,724 $119.91 Net Income (Loss) 693,939.23 (359,921 ) (0.52 ) Additional Units Sold - - Cost of Redeemed Units (23,512.45 ) (2,807,186 ) - Ending Net Asset Value 12/31/2008 670,426.78 $ 80,039,618 $119.39 STATEMENT OF OPERATIONS Income (Loss) Realized Gain (Loss) from Closed Positions 2,097,824 Change in Unrealized Gain (Loss) on Open Positions (9,796,015 ) Interest Income 4,315 Foreign Currency Transaction Gain (Loss) 8,189,206 Total Income (Loss) $495,330 Expenses Brokerage Expenses 281,566 Advisory Incentive Fees 257,320 Management Fees 119,365 Ongoing, Offering, and Administrative Expenses 197,000 Total Expenses 855,251 Net Income (Loss) $(359,921 ) To the best of my knowledge and belief, the information contained herein is accurate and complete /s/ Annette A. Cazenave Sr. Vice President, R.J. O’Brien Fund Management, LLC Managing Owner, RJO Global Trust NOT FOR USE AFTER MARCH 31, 2009 R.J.
